 
Exhibit 10.3
 
WARRANT
 
PIONEER POWER SOLUTIONS, INC.
 
No. 1
 
1,000,000 Shares
Date of Issuance: December 2, 2009
   



WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
 
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE
WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, PIONEER POWER SOLUTIONS, INC., a Delaware corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on December 2,
2014 (the “Expiration Date”), to PROVIDENT PIONEER PARTNERS, L.P., or its
registered assigns (the “Holder”), under the terms as hereinafter set forth, up
to 1,000,000 fully paid and non-assessable shares of Common Stock (as defined in
Section 11) of the Company (the “Warrant Stock”), at a purchase price of $3.25
per share (the “Warrant Price”), pursuant to this warrant (this “Warrant”). The
number of shares of Warrant Stock to be so issued and the Warrant Price are
subject to adjustment in certain events as hereinafter set forth.
 
1. Exercise of Warrant.
 
(a) The Holder hereof may exercise this Warrant, in whole or in part, by the
surrender of this Warrant (with the Notice of Exercise attached hereto duly
executed) at the principal office of the Company, and by the payment to the
Company of an amount of consideration therefor equal to the Warrant Price in
effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at the Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Company, (ii) by “cashless
exercise” in accordance with the provisions of subsection (b) of this Section 1,
but only when a registration statement under the Securities Act (as defined in
Section 11) providing for the resale of the Warrant Stock is not then in effect,
or (iii) by a combination of the foregoing methods of payment selected by the
Holder of this Warrant.
 
(b) Notwithstanding any provisions herein to the contrary and commencing one (1)
year following the Original Issue Date (as defined in Section 11), if (i) the
Per Share Market Value (as defined in Section 11) of one share of Common Stock
is greater than the Warrant Price (at the date of calculation as set forth
below) and (ii) the Holder at the time of exercise is not able to sell the
Warrant Stock pursuant to an effective registration statement filed under the
Securities Act providing for the resale of the Warrant Stock, in lieu of
exercising this Warrant by payment of cash, the Holder may exercise this Warrant
by a cashless exercise and shall receive the number of shares of Common Stock
equal to an amount (as determined below) by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Exercise in which event the Company shall issue to the Holder a number of shares
of Common Stock computed using the following formula:
 
 

--------------------------------------------------------------------------------


 

 
 
X=
[pioneer10ii.gif]
     
Where
X=
the number of shares of Common Stock to be issued to the Holder.
       
Y=
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
       
A=
the Warrant Price.
       
B=
the Per Share Market Value (as defined in Section 11) of one share of Common
Stock on the Trading Day (as defined in Section 11) immediately preceding the
date of such election.



(c) This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock.  If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of shares of Warrant Stock as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer, President or any Vice President of the Company.  The term
Warrant as used herein shall include any subsequent Warrant issued as provided
herein.
 
(d) No fractional shares of Warrant Stock will be issued in connection with any
exercise hereof, but in lieu of such fractional shares, the Company shall round
the number of shares to be issued upon exercise up to the nearest whole number
of shares.
 
(e) In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within a reasonable
time after such rights shall have been so exercised. The person or entity in
whose name any certificate for the Warrant Stock is issued upon exercise of the
rights represented by this Warrant shall for all purposes be deemed to have
become the holder of record of such shares immediately prior to the close of
business on the date on which the Warrant was surrendered and payment of the
Warrant Price and any applicable taxes was made, irrespective of the date of
delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the opening
of business on the next succeeding date on which the stock transfer books are
open. The Company shall pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of shares of Common
Stock on exercise of this Warrant; provided, however, that the Company shall not
be required to pay any tax that may be payable in respect of any issuance and
delivery of shares of Warrant Stock to any Person (as defined in Section 11)
other than the Holder or with respect to any income tax due by the Holder with
respect to any shares of Warrant Stock.
 
-2-

--------------------------------------------------------------------------------


 
 
2. Disposition of Warrant Stock and Warrant.
 
(a) The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Securities Act on the ground that the issuance of this Warrant is exempt
from registration under Section 4(2) of the Securities Act as not involving any
public offering or (ii) under any applicable state securities law because the
issuance of this Warrant does not involve any public offering; and that the
Company’s reliance on the Section 4(2) exemption of the Securities Act and under
applicable state securities laws is predicated in part on the representations
hereby made to the Company by the Holder that it is acquiring this Warrant and
will acquire the Warrant Stock for investment for its own account, with no
present intention of dividing its participation with others or reselling or
otherwise distributing the same, subject, nevertheless, to any requirement of
law that the disposition of its property shall at all times be within its
control.
 
The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock, except pursuant to an effective registration
statement under the Securities Act, unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion of counsel reasonably satisfactory to the Company,
to the effect that the proposed sale or transfer may be made without
registration under the Securities Act and without registration or qualification
under any state law, or (ii) an interpretative letter from the Securities and
Exchange Commission to the effect that no enforcement action will be recommended
if the proposed sale or transfer is made without registration under the
Securities Act.
 
(b) If, at the time of issuance of any Warrant Stock, no registration statement
is in effect with respect to such shares under applicable provisions of the
Securities Act, the Company may at its election require that the Holder provide
the Company with written reconfirmation of the Holder’s investment intent and
that any stock certificate delivered to the Holder of a surrendered Warrant (in
connection with an exercise) shall bear a legend reading substantially as
follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
 
-3-

--------------------------------------------------------------------------------


 
3. Reservation of Shares.  The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of its Common Stock as shall be required for issuance upon exercise of
this Warrant. The Company further agrees that all shares which may be issued
upon the exercise of the rights represented by this Warrant will be duly
authorized and will, upon issuance and against payment of the Warrant Price
therefor, be validly issued, fully paid and non assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4. Exchange, Transfer or Assignment of Warrant.  Subject to Section 2 hereof,
this Warrant may be transferred by the Holder, in whole or in part, without the
consent of the Company. If transferred pursuant to this paragraph, this Warrant
may be transferred on the books of the Company by the Holder hereof in person or
by duly authorized attorney, upon surrender of this Warrant at the principal
office of the Company, properly endorsed (by the Holder executing an assignment
in the form attached hereto) and upon payment of any necessary transfer tax or
other governmental charge imposed upon such transfer. This Warrant is
exchangeable at the principal office of the Company for Warrants to purchase the
same aggregate number of shares of Warrant Stock, each new Warrant to represent
the right to purchase such number of shares of Warrant Stock as the Holder
hereof shall designate at the time of such exchange. All Warrants issued on
transfers or exchanges shall be dated the Original Issue Date and shall be
identical with this Warrant except as to the number of shares of Warrant Stock
issuable pursuant thereto.
 
5. Capital Adjustments.  This Warrant is subject to the following further
provisions:
 
(a) If any recapitalization of the Company or reclassification of its Common
Stock or any merger or consolidation of the Company into or with a Person, or
the sale or transfer of all or substantially all of the Company’s assets or of
any successor corporation’s assets to any Person (any such Person being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the shares of Common Stock
immediately theretofore issuable upon the exercise of this Warrant, such shares
of capital stock, securities or other property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon the exercise of this Warrant had such recapitalization, reclassification,
merger, consolidation, sale or transfer not taken place, and in each such case,
the terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.
 
 
-4-

--------------------------------------------------------------------------------


 
(b) If the Company at any time while this Warrant remains outstanding and
unexpired shall subdivide or combine its Common Stock, the number of shares of
Warrant Stock purchasable upon exercise of this Warrant and the Warrant Price
shall be proportionately adjusted.
 
(c) Whenever the number of shares of Warrant Stock purchasable upon exercise of
this Warrant is adjusted, as herein provided, the Warrant Price payable upon the
exercise of this Warrant shall be adjusted to that price determined by
multiplying the Warrant Price immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately prior to such adjustment,
and (ii) the denominator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately thereafter.
 
(d) The number of shares of Common Stock outstanding at any given time for
purposes of the adjustments set forth in this Section 5 shall exclude any shares
then directly or indirectly held in the treasury of the Company.
 
(e) The Company shall not be required to make any adjustment pursuant to this
Section 5 if the amount of such adjustment would be less than one percent (1%)
of the Warrant Price in effect immediately before the event that would otherwise
have given rise to such adjustment.  In such case, however, any adjustment that
would otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment.
 
(f) Following each computation or readjustment as provided in this Section 5,
the new adjusted Warrant Price and number of shares of Warrant Stock purchasable
upon exercise of this Warrant shall remain in effect until a further computation
or readjustment thereof is required.
 
6. Notice to Holders.
 
(a) In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another Person, or any conveyance of all or substantially all of the assets
of the Company to another Person; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
 
-5-

--------------------------------------------------------------------------------


 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.  Such
notice shall be mailed at least twenty (20) days prior to the record date
therein specified, or if no record date shall have been specified therein, at
least twenty (20) days prior to the date of such action; provided, however,
failure to provide any such notice shall not affect the validity of such
transaction.
 
(b) Whenever any adjustment shall be made pursuant to Section 5 hereof, the
Company shall promptly make a certificate signed by its Chairman, Chief
Executive Officer, President, Vice President, Chief Financial Officer or
Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificate to be mailed (by
first class mail, postage prepaid) to the Holder of this Warrant.
 
7. Registration Rights. If, at any time while this Warrant remains outstanding,
or the Holder holds any shares of Warrant Stock, the Company shall determine to
prepare and file with the Securities and Exchange Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to the Holder a written notice of such determination
and, if within fifteen days after the date of the delivery of such notice, the
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of the Warrant Stock the Holder requests
to be registered.
 
8. Loss, Theft, Destruction or Mutilation.  Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation hereof, the Company will execute and deliver in lieu hereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
9. Warrant Holder Not a Stockholder.  The Holder of this Warrant, as such, shall
not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company.
 
 
-6-

--------------------------------------------------------------------------------


 
10. Notices.  Any notice required or contemplated by this Warrant shall be
deemed to have been duly given if transmitted by registered or certified mail,
return receipt requested, postage prepaid, or nationally recognized overnight
delivery service, to the Company at c/o Provident Industries, Inc., c/o Clinton
Group, 9 West 57th Street, New York, New York 10019, Attention: Chief Executive
Officer, or to the Holder at the name and address set forth in the Warrant
Register maintained by the Company.
 
11. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:
 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
“Original Issue Date” means December __, 2009.
 
“Per Share Market Value” means on any particular date (a) the closing sales
price per share of the Common Stock on such date on any registered national
stock exchange on which the Common Stock is then listed, or if there is no such
closing sales price on such date, then the closing sales price on such exchange
or quotation system on the date nearest preceding such date, or (b) if the
Common Stock is not then listed on a registered national stock exchange, the
closing sales price for a share of Common Stock in the over-the-counter market,
as reported by the OTC Bulletin Board or in the National Quotation Bureau
Incorporated (or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (c) if the Common
Stock is not then reported by the OTC Bulletin Board or the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the “Pink Sheet” quotes for
the five days preceding such date of determination, or (d) if the Common Stock
is not then publicly traded the fair market value of a share of Common Stock as
determined in good faith by the board of directors of the Company; provided,
however, that all determinations of the Per Share Market Value shall be
appropriately adjusted for any stock dividends, stock splits or other similar
transactions during such period.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Trading Day” means (a) a day on which the Common Stock is eligible to be traded
on a registered national stock exchange, or (b) if the Common Stock is not
eligible to be traded on any registered national stock exchange, a day on which
the Common Stock is authorized for quotation on the OTC Bulletin Board, or (c)
if the Common Stock is not eligible to be traded on a registered national stock
exchange or authorized for quotation on the OTC Bulletin Board, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the
National Quotation Bureau Incorporated (or any similar organization or agency
succeeding its functions of reporting prices); provided, however, that in the
event that the Common Stock is not listed or quoted as set forth in (a), (b) or
(c) hereof, then Trading Day shall mean any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other government action
to close.
 
 
-7-

--------------------------------------------------------------------------------


 
 
 
12. Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
13. Jurisdiction and Venue.  The Company and the Holder, by its acceptance
hereof, hereby agree that any dispute which may arise between them arising out
of or in connection with this Warrant shall be adjudicated before a court
located in New York, New York, and they hereby submit to the exclusive
jurisdiction of the federal and state courts of the State of New York located in
New York City with respect to any action or legal proceeding commenced by any
party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Warrant or any acts or omissions relating to the sale of the
securities hereunder, and consent to the service of process in any such action
or legal proceeding by means of registered or certified mail, return receipt
requested, postage prepaid, in care of the address set forth herein or such
other address as either party shall furnish in writing to the other.
 


[Signature Page Follows]
 
 
-8-

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officer, as of this 2nd
day of December, 2009.
 
 
PIONEER POWER SOLUTIONS, INC.
 
 
By:_______________________________
Name:  Nathan J. Mazurek
Title:  Chief Executive Officer
 
 
 
-9-

--------------------------------------------------------------------------------


 
 
 
NOTICE OF EXERCISE
 
WARRANT
 
PIONEER POWER SOLUTIONS., INC.
 
The undersigned ____________________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _______________ shares of Common Stock of
Pioneer Power Solutions, Inc. covered by the within Warrant.
 
Dated:
   
Signature
                 
Address
                     



Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: ______________________
 
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise                                    o
 
Cashless Exercise                             o
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$______________ by certified or official bank check (or via wire transfer) to
the Company in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is _______________.
 
[pioneer10ii.gif]
 
Where:
 
The number of shares of Common Stock to be issued to the Holder
_________________  (“X”).
 
The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised _______________________ (“Y”).
 
The Warrant Price ___________________ (“A”).
 
 
-10-

--------------------------------------------------------------------------------


 
The Per Share Market Value of one share of Common Stock on the Trading Day
immediately preceding the date of such election ___________________ (“B”).
 
ASSIGNMENT
 
FOR VALUE RECEIVED, ____________________hereby sells, assigns and transfers unto
______________________ the within Warrant and all rights evidenced thereby and
does irrevocably constitute and appoint __________________________, attorney, to
transfer the said Warrant on the books of the within named corporation.
 
 
Dated:
   
Signature
                 
Address
                     

 
 
PARTIAL ASSIGNMENT
 
     FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers
unto ___________________ the right to purchase _______________________ shares of
Warrant Stock evidenced by the within Warrant together with all rights therein,
and does irrevocably constitute and appoint _____________________, attorney, to
transfer that part of the said Warrant on the books of the within named
corporation.
 
Dated:
   
Signature
                 
Address
                     



FOR USE BY THE COMPANY ONLY:
 
This Warrant No. _______canceled (or transferred or exchanged) this _____ day of
________________, _____________ shares of Common Stock issued therefor in the
name of _______________, Warrant No. ________ issued for ______________ shares
of Common Stock in the name of ________________________.
 
 
 
 

--------------------------------------------------------------------------------
